DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             BRYAN PIERRE,
                               Appellant,

                                   v.

                        DANIELLA EMILIEN,
                             Appellee.

                             No. 4D21-1208

                         [December 9, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Linda Alley, Judge; L.T. Case No. DVCE20-6565.

   Sommer C. Horton of the Horton Law Group, P.A., Boca Raton,
(withdrawn as counsel after filing brief), for appellant.

  Kaysia M. Earley of the Earley Law Firm, PLLC, Sunrise, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., MAY and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.